DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-16, 18-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on May 7, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the work function material on the sidewalls of the semiconductor body in the second area extends from the top and down along the sidewalls to a second height above the isolation structure, the second height greater than the first height” and “wherein the first gate electrode on the semiconductor body in the first area comprises a first end cap distance from an edge of the semiconductor body to an edge of the first area, wherein the second gate electrode on the semiconductor body in the second area comprises a second end cap distance from an edge of the semiconductor body to an edge of the second area, and wherein the second2 App. No. 16/317,265Examiner: Enad, Christine A.Docket No. P105923PCT-USArt Unit: 2811end cap distance is less than the first end cap distance”, as recited in independent claims 1, 4 and 15.
Claims 3, 5-6, 8-14, 16, 18-23 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811